Exhibit 10.1

 

AMENDMENT NO. 3 TO SECURITIES PURCHASE AGREEMENT

 

This AMENDMENT NO. 3 TO SECURITIES PURCHASE AGREEMENT (this “Amendment”) is made
as of February 21, 2018 (the “Effective Date”), among CurAegis Technologies,
Inc., a New York corporation (the “Company”), and each Purchaser executing a
signature page to this Amendment. All capitalized terms used but not defined in
this Amendment shall have the meanings set forth in the Securities Purchase
Agreement (as defined below).

 

RECITALS 

 

WHEREAS, the Company and each Purchaser executing a signature page to this
Amendment are parties to that certain Securities Purchase Agreement, dated as of
May 31, 2017 (as amended by that certain Amendment to Securities Purchase
Agreement, made as of August 4, 2017, among the Company and each Purchaser
executing a signature page thereto, and that certain Amendment No. 2 to
Securities Purchase Agreement, made as of November 30, 2017, among the Company
and each Purchaser executing a signature page thereto, the “Securities Purchase
Agreement”); and

 

WHEREAS, pursuant to Section 8.7 of the Securities Purchase Agreement, the
Securities Purchase Agreement may be amended upon the consent of the Company and
Purchasers representing a majority of the outstanding Securities (the “Required
Consent”), and the undersigned constitute the Required Consent.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Amendment, intending to be
legally bound, agree as follows:

 

Section 1.     Amendments.

 

1.1.      Recital A.  The phrase “Four Million Dollars ($4,000,000)” in
Recital A of the Securities Purchase Agreement is hereby deleted and replaced
with “Five Million Dollars ($5,000,000)”.

 

1.2      Section 2.3(a).  The phrase “one hundred twenty (120) days” in
Section 2.3(a) of the Securities Purchase Agreement is hereby deleted and
replaced with “three hundred (300) days”. The phrase “does not exceed
$4,000,000” in Section 2.3(a) of the Securities Purchase Agreement is hereby
deleted and replaced with “does not exceed $5,000,000”.

 

1.3      Except as otherwise specifically provided herein, all terms, provisions
and conditions of the Securities Purchase Agreement remain in full force and
effect. To the extent the terms, provisions or conditions of this Amendment and
those of the Securities Purchase Agreement are in conflict, the terms,
provisions or conditions of this Amendment shall supersede those of the
Securities Purchase Agreement. This Amendment shall be attached to and become a
part of the Securities Purchase Agreement, and from and after the date hereof,
references to the Securities Purchase Agreement shall mean the Securities
Purchase Agreement as amended by this Amendment.

 

 

--------------------------------------------------------------------------------

 

 

Section 2.     Miscellaneous.

 

2.1.      This Amendment contains the entire agreement and understanding among
the parties hereto concerning the subject matter herein and supersedes all prior
agreements, written or oral, concerning the subject matter herein and there are
no oral understandings, statements or stipulations bearing upon the effect of
this Amendment which have not been incorporated herein.

 

2.2      This Amendment may be executed simultaneously in one or more
counterparts, each one of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. A signed copy of this
Amendment delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Amendment.

 

[signature page follows]

 

2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company and the Purchasers executing a signature page
hereto have executed this Amendment effective as of the Effective Date.

 

 

CURAEGIS TECHNOLOGIES, INC.

         

By: /s/ Kathleen A. Browne

Name: Kathleen A. Browne

Title: Chief Financial Officer

         

PURCHASERS:

     

_______________________________

 

3